Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
27, 2006







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed July 27, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00562-CV
____________
 
IN RE DAVID JAMES, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On June
28, 2006, relator filed a petition for writ of mandamus in this
court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Honorable David Bernal, presiding judge
of the 281st District Court of Harris County, to enter a discovery order
requiring an insurance company to produce medical reports and incident reports
relating to a traffic accident in which relator was apparently involved.
Relator has not established that he is entitled to
mandamus relief.  Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed July 27, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.